                Case 19-10248-CSS            Doc 287      Filed 11/15/19       Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

Avadel Specialty Pharmaceuticals, LLC, 1                   Case No. 19-10248 (CSS)

                         Debtor.


                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON NOVEMBER 19, 2019 AT 10:00 A.M.
         Location: Before the Honorable Christopher S. Sontchi, 5th Floor, Courtroom No. 6

STATUS CONFERENCE GOING FORWARD:

1.       Debtor’s Motion for Entry of an Order (A) Approving the Disclosure Statement on an
         Interim Basis, (B) Establishing Procedures for Solicitation and Tabulation of Votes to
         Accept or Reject the Plan of Liquidation, (C) Approving the Form of Ballot and
         Solicitation Materials, (D) Establishing Voting Record Date, (E) Fixing the Date, Time,
         and Place for the Hearing on Final Approval of the Disclosure Statement and
         Confirmation of the Plan and the Deadline for Filing Objections Thereto, and (F)
         Approving Related Notice Procedures. [Docket No. 204, Filed June 10, 2019]

                Response Deadline: June 25, 2019 at 4:00 p.m. (extended for the U.S. Trustee)

                Response(s) Received:

                         A.      United States Trustee’s Objection to Debtor’s Motion for Entry of
                                 an Order (A) Approving the Disclosure Statement on an Interim
                                 Basis, (B) Establishing Procedures for Solicitation and Tabulation
                                 of Votes to Accept or Reject the Plan of Liquidation, (C)
                                 Approving the Form of Ballot and Solicitation Materials, (D)
                                 Establishing Voting Record Date, (E) Fixing the Date, Time, and
                                 Place for the Hearing on Final Approval of the Disclosure
                                 Statement and Confirmation of the Plan and the Deadline for Filing
                                 Objections Thereto, and (F) Approving Related Notice Procedures
                                 [Docket No. 227, Filed July 16, 2019]

                Related Documents:

                         A.      Debtor’s Proposed Combined Disclosure Statement and Chapter
                                 11 Plan of Liquidation [Docket No. 203, Filed June 10, 2019]

1
 The business address and the last four (4) digits of the Debtor’s federal tax identification number is Avadel
Specialty Pharmaceuticals, LLC, 16640 Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005 (8959).
            Case 19-10248-CSS         Doc 287       Filed 11/15/19   Page 2 of 5



      Status: This matter is going forward as a status conference.

APPROVAL OF FEE APPLICATIONS:

2.    Interim Fee Applications of Estate-Compensated Professionals

             Response Deadline:     Greenberg Traurig (Interim): October 24, 2019 at 4:00 p.m.

                                    MCA Financial (Interim): October 30, 2019 at 4:00 p.m.

             Responses Received: None.

             Related Documents:

                            A. See Exhibit A, attached hereto.

             Status: A binder containing the fee applications listed on Exhibit A was submitted
             to the Court on November 12, 2019. Certificates of no objection have been filed
             with respect to each of the applications. No hearing is necessary unless the Court
             has questions.

Dated: November 15, 2019                    GREENBERG TRAURIG, LLP

                                            /s/ Dennis A. Meloro
                                            Dennis A. Meloro (DE Bar No. 4435)
                                            1007 North Orange Street, Suite 1200
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 661-7000
                                            Facsimile: (302) 661-7360
                                            Email: melorod@gtlaw.com
                                             -and-
                                            Paul J. Keenan Jr. (admitted pro hac vice)
                                            John R. Dodd (admitted pro hac vice)
                                            Reginald Sainvil (admitted pro hac vice)
                                            Greenberg Traurig, P.A.
                                            333 S.E. 2nd Avenue, Suite 4400
                                            Miami, FL 33131
                                            Telephone: (305) 579-0500
                                            Facsimile: (305) 579-0717
                                            Email: keenanp@gtlaw.com
                                                    doddj@gtlaw.com
                                                    sainvilr@gtlaw.com
                                            -and-
                                            Sara A. Hoffman (admitted pro hac vice)
                                            Greenberg Traurig, LLP
                                            200 Park Avenue
                                               2
Case 19-10248-CSS   Doc 287   Filed 11/15/19   Page 3 of 5



                       New York, NY 10166
                       Telephone: (212) 801-9200
                       Facsimile: (212) 801-6400
                       Email: hoffmans@gtlaw.com

                       Counsel for the Debtor
                       and Debtor-in-Possession




                          3
            Case 19-10248-CSS       Doc 287     Filed 11/15/19    Page 4 of 5



                                 EXHIBIT A
                INDEX OF FEE APPLICATIONS FOR FEE HEARING

A. Second Interim Application of Greenberg Traurig, LLP for Compensation for Services
   Rendered and Reimbursement of Expenses as Counsel to the Debtor for the Period May 1,
   2019 Through July 31, 2019 [Docket No. 267, Filed October 4, 2019]

      1. Fourth Monthly Fee Application of Greenberg Traurig, LLP for Compensation and
         Reimbursement of Expenses as Counsel to the Debtor and Debtor in Possession for
         the Period May 1, 2019 Through and Including May 31, 2019 [Docket No. 206, Filed
         June 14, 2019]

      2. Certificate of No Objection - No Order Required [Docket No. 224, Filed July 9,
         2019]

      3. Fifth Monthly Fee Application of Greenberg Traurig, LLP for Compensation and
         Reimbursement of Expenses as Counsel to the Debtor and Debtor in Possession for
         the Period June 1, 2019 Through and Including June 30, 2019 [Docket No. 229, Filed
         July 16, 2019]

      4. Certificate of No Objection - No Order Required [Docket No. 239, Filed August 6,
         2019]

      5. Sixth Monthly Fee Application of Greenberg Traurig, LLP for Compensation and
         Reimbursement of Expenses as Counsel to the Debtor and Debtor in Possession for
         the Period July 1, 2019 Through and Including July 31, 2019 [Docket No. 243, Filed
         August 19, 2019]

      6. Certificate of No Objection - No Order Required [Docket No. 249, Filed September
         10, 2019]

      7. Certificate of No Objection to Second Interim Application of Greenberg Traurig, LLP
         for Compensation for Services Rendered and Reimbursement of Expenses as Counsel
         to the Debtor for the Period May 1, 2019 Through July 31, 2019 [Docket No. 282,
         Filed October 30, 2019]

B. Second Interim Fee Application of MCA Financial Group for Compensation for Services
   Rendered and Reimbursement of Expenses Incurred as Financial Advisor to the Debtor and
   Debtor-in-Possession for the Period From May 1, 2019 Through July 31, 2019 [Docket No.
   272, Filed October 10, 2019]

      1. Fourth Monthly Fee Application of MCA Financial Group, Ltd. For Compensation
         and Reimbursement of Expenses as Financial Advisor to the Debtor for the Period
         From May 1, 2019 Through and Including May 31, 2019 [Docket No. 207, Filed June
         17, 2019]

      2. Certificate of No Objection - No Order Required [Docket No. 223, Filed July 9,
         2019]
                                          4
      Case 19-10248-CSS       Doc 287     Filed 11/15/19    Page 5 of 5



3. Fifth Monthly Fee Application of MCA Financial Group, Ltd. For Compensation and
   Reimbursement of Expenses as Financial Advisor to the Debtor for the Period From
   June 1, 2019 Through and Including June 30, 2019 [Docket No. 228, Filed July 16,
   2019]

4. Certificate of No Objection - No Order Required [Docket No. 240, Filed August 6,
   2019]

5. Sixth Monthly Fee Application of MCA Financial Group, Ltd. For Compensation and
   Reimbursement of Expenses as Financial Advisor to the Debtor for the Period From
   July 1, 2019 Through and Including July 31, 2019 [Docket No. 242, Filed August 12,
   2019]

6. Certificate of No Objection - No Order Required [Docket No. 248, Filed September
   4, 2019]

7. Certificate of No Objection to Second Interim Application of MCA Financial Group,
   Ltd. for Compensation for Services Rendered and Reimbursement of Expenses
   Incurred as Financial Advisor to the Debtor and Debtor-in-Possession for the Period
   May 1, 2019 Through July 31, 2019 [Docket No. 283, Filed October 31, 2019]




                                      5
